Citation Nr: 1642321	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  13-21 928	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel
INTRODUCTION

The Veteran served on active duty from August 1955 to August 1958.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 RO decision.  The Veteran presented sworn testimony during a March 2016 hearing before the undersigned Veterans Law Judge.  In May 2016, the Board remanded for further evidentiary development.  Such development has been accomplished to the extent possible without additional cooperation from the Veteran. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action on his part is required.


REMAND

The Veteran is seeking service connection for bilateral hearing loss and tinnitus.  He asserts that both conditions had their inception during his active service, when he served as a radioman.  He testified during the hearing on appeal as to the noisy conditions aboard ship generally, and also as to the noise involved in his occupation as a radioman.  With regard to his duties as a radioman, he recalled that he had to turn up the volume in his headphones higher and higher as time went on due to hearing loss that he noticed at the time.  He also testified that although he had been exposed to some occupational noise after service, when he worked as a contractor, that he wore hearing protection on these jobs.

During the hearing, the Veteran also testified that he had been wearing hearing aids since the late 1970s or early 1980s, and that in this capacity he had been having hearing tests as well.  The Board's prior remand was for the purpose of attempting to obtain medical records reflecting such evaluation.  If these reports were to show the extent of his hearing loss in the 1970s or 1980s, or indeed at any point prior to 2008, which is the earliest medical evidence of hearing loss currently contained in the record, they could provide additional information to allow a VA audiological expert to render a more-informed opinion as to whether it is more, less, or equally likely that the Veteran's current hearing loss and tinnitus had its inception during service.  

Upon remand, in a May 2016 letter, the RO requested that the Veteran identify the sources of his hearing aids, and/or hearing testing in the 1970s and 1980s, so that VA could assist him in obtaining such records for review.  

Essentially, the claim so far has been denied because of the length of time which has passed between the Veteran's service and his claim for service connection.  A VA nexus opinion was obtained in the attempt to bridge this gap; however the VA examiner concluded it is unlikely the Veteran's currently-shown hearing loss had its inception during service.  

It is unfortunate that the Veteran did not respond to the VA's request for help in identifying the sources of his audiological treatment more proximate to service.  However, since the appeal must be remanded anyway, he should be given another opportunity to do so.  The Veteran is encouraged to help his appeal by thinking back to where he received his earlier hearing aids, and providing as much information as possible to VA.  As noted above, any treatment or testing prior to 2008 would be helpful to his appeal.  

Regardless, the Board finds that another VA examination is required, due to the new information obtained during the hearing.  The fact that the Veteran had been using hearing aids since the 1970s or 1980s is significant to a medical determination as to whether his hearing loss might be related to his three years of service.  Also significant is his testimony that while he was in service, he had to turn up the volume in his headphones higher and higher as time went on due to hearing loss that he noticed at the time.  He also testified that although he had been exposed to some occupational noise after service, when he worked as a contractor, that he wore hearing protection on these jobs.  These factors were not considered by the prior VA examiner, who opined it was not possible to resolve the question of service incurrence without resort to speculation.  

We note that the Veteran's representative has also expressed concerns about the rationale behind the 2011 VA examiner's conclusion, noting that the absence of audiometric testing during service is not a basis to deny the claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should again contact the Veteran to request the names and addresses of all medical care providers who tested him for hearing loss and/or provided hearing aids over the years since 1970.  If the Veteran was tested during the course of his employment, he should identify his employers as well.  After securing the necessary release from the Veteran, the RO should obtain these records, to include all audiometric test reports for inclusion in the claims file.  

2.  Only after providing the Veteran an opportunity to respond and/or attempting to get any records he identifies, then he should be afforded a VA audiologic examination to identify whether hearing loss and tinnitus are likely related to service.  The claims folder, including any medical records obtained in response to the above request, should be made available to the examiner for review before the examination. 

The examiner is requested to render an opinion, considering all the information in the file, to include the service treatment reports, the Veteran's sworn hearing testimony, and any additional medical evidence received.  The examiner should determine 1) whether it is more, less, or equally likely that the Veteran's hearing loss is related to noise exposure from the Veteran's duties in service; and 2) whether it is more, less, or equally likely that tinnitus is related to noise exposure from the Veteran's duties in service.  The complete rationale for all opinions expressed should be fully explained. 

3.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

